DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive.
Turning to the rejection(s) of the claims under 35 U.S.C. § 102, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable
interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989))
and limitations from a pending application's specification will not be read into the claims
(Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)). 
Anticipation under 35 U.S.C. § 102 is established only when a single prior art
reference discloses, either expressly or under the principles of inherency, each and
every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc.,
848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892
(1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ
385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not
require either the inventive concept of the claimed subject matter or the recognition of
properties that are inherently possessed by the prior art reference.  Verdegaal Brothers
Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir.

matter of a claim when that reference discloses each and every element set forth in the 
claim (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994)
and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990));
however, the law of anticipation does not require that the reference teach what
Applicant is claiming, but only that the claims "read on” something disclosed in the
reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789
(Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another
issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ
577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the
claimed invention such that a skilled artisan could take its teachings in combination with
his own knowledge of the particular art and be in possession of the invention.  See In re
Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
Regarding the rejection of claim 1 over HWANG, Applicant argues that HWANG does not teach or suggest that “the inner door frame is positioned adjacent the reinforcement bracket opposite the outer frame.”  Examiner disagrees and maintains that the teachings of HWANG read on the invention as claimed.
Applicant alleges that “the present claims recite that the reinforcement bracket is between the inner door and the outer frame”, however, such argument is not commensurate in scope with the current claims.  The inner door frame of claim 1 is recited as being “positioned adjacent the reinforcement bracket” and does not require between the inner door and the outer frame.  Clearly, the inner door frame (45) of HWANG is positioned “adjacent” the reinforcement bracket (42) given the fact that screws fasten the two components together, as shown in Fig. 4 of HWANG (i.e. fastened together readily reads on being “adjacent”).  Further, both the inner frame (45) and the reinforcement bracket (42) read on the broad recitation of being “opposite the outer door frame” (note the claim borderlines ambiguity as to whether it is the inner door frame or the reinforcement bracket that is “opposite” the outer door frame, and the claim is interpreted to read on either configuration).  Given that the outer door frame (41) structurally fastens to both the reinforcement bracket (42) and inner door frame (45) in HWANG, either configuration reads on the inner door frame being positioned adjacent the reinforcement bracket opposite the outer frame as claimed.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6-7, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0125132 to HWANG.
Regarding claims 1, 3-4, 6-7, 9, and 12, HWANG (in Figs. 1, 4-5, and associated text) discloses a washing machine appliance comprising:
a cabinet comprising a front panel defining an opening (see main body 2 and front panel door 3 at Fig. 1, note reference in ¶ [0039]);
a wash tub positioned within the cabinet (see ¶ [0010]);
a wash basket (drum; see ¶ [0009]) rotatably mounted within the wash tub and defining a wash chamber for receiving a load of articles for washing; and
a door assembly (3/40) rotatably mounted to the cabinet for providing selective access to the wash chamber through the opening, the door assembly comprising:
an outer door frame (41) defining a boss (411);
a reinforcement bracket (42) defining an expandable sleeve (421) received within the boss; and
a mechanical fastener (screw; see ¶ [0055]) that passes through the
expandable sleeve to increase a diameter of the expandable sleeve to engage the boss and secure the reinforcement bracket to the outer door frame (note the plastic sleeve 421 of HWANG would inherently/implicitly have some degree of expansion upon insertion of the screw during fastening),
further comprising:
an inner door frame (45) positioned adjacent the reinforcement bracket (42) opposite the outer door frame (41), the inner door frame defining an aperture (451) through which the fastener passes to join the outer door frame, the reinforcement bracket, and the inner door frame (see, e.g., Fig. 5),
wherein the outer door frame and the inner door frame are substantially circular 
and define a center opening (see Figs. 4-5), the door assembly further comprising:
a window (44) positioned between the outer door frame and the inner door frame and within the center opening,
wherein an inner diameter of the boss greater than or equal to an outer diameter of the expandable sleeve when the mechanical fastener is not installed (see Fig. 5),
wherein the outer door frame defines an alignment aperture (hollow one of 411) and the reinforcement bracket defines an alignmentfeature (one of 421) for receipt  within the alignment aperture (see Figs. 4-5),
wherein the outer door frame defines a plurality of bosses and the reinforcement bracket defines a plurality ofexpandable sleeves for receipt within the plurality of bosses (see plurality of each in Fig. 4),
wherein the reinforcement bracket is a handle frame (note handle in Fig. 1, also note indentation of outer frame 41 which effectively forms a handle with corresponding portion of frame 42 in Fig. 4),
wherein the boss, the expandable sleeve, and the mechanical fastener extend substantially along the transverse direction (see Figs. 4-5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG in view of US 2006/0110236 to POLONI.
Regarding claim 1, Examiner’s primary interpretation of HWANG is that the plastic sleeve (421) would inherently/implicitly expand upon screw insertion and therefore reads on the claimed expandable sleeve.  Even if assuming arguendo that one were to interpret the sleeve of HWANG as not being an expandable sleeve, the use of fasteners that expand upon screw insertion in order to effectively fasten is old and well-known.  For instance, POLONI teaches that it is known to fasten washing machine 
The position is taken that it would have been obvious at the time of effective filing to form the sleeve portions of HWANG as expandable sleeves, such as those in POLONI to yield the same predictable results of fastening components.  Moreover, Examiner points out that expansion sleeves are common knowledge in the fastening art and their use in fastening components is well within the general knowledge and skill of one having ordinary skill in the art.  A simple but common example are wall anchors which have expandable sleeves for securing components to walls.
Regarding claim 11, POLONI further discloses use of a self-threading screw (self-tapping thread 9) in ¶ [0020], and the substitution of one known screw equivalent for the other is considered prima facie obvious as they produce the same and predictable fastening results.  Examiner notes that self-threading screws are very well known fasteners for their intended purpose.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG alone or in view of POLONI as applied to claim 1 above, and further in view of US 2015/0176190 to KIM.
Regarding claim 5, HWANG/POLONI disclose the claimed invention including HWANG teaching protrusions (422) for securing the reinforcement bracket to the outer door frame, but neither reference teaches a protrusion extending outward along a radial direction from the expandable sleeve, wherein the boss defines a complementary slot 
The position is taken that it would have been obvious at the time of effective filing to form the sleeve portions of HWANG using protrusions and corresponding slots, as taught in KIM, to yield the same and predictable results of fastening washing machine components.

Claims 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG alone or in view of POLONI.
Regarding claim 8, HWANG/POLONI disclose the claimed invention including HWANG teaching a reinforcement bracket and hinge structure for receiving a door hinge (see hinge structure in component 45 of Fig. 4 and hinge structure in Fig. 3).  Neither reference appears to disclose the reinforcement bracket as the hinge bracket.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the hinge as desired on the door frame of HWANG/POLINI above to achieve the same and predictable results of providing a hinge to a door frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 10, HWANG discloses the door assembly having structure readable on a single reinforcement bracket with symmetrically positioned expandable sleeves 421 (see Fig. 4) but HWANG does not appear to disclose the bracket two reinforcement brackets.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to separate the bracket of HWANG into two symmetrical pieces to yield the same and predictable results of forming a washing machine door, since it has been held that making integral structures separate or removable for their intended purpose involves only routine skill in the art.  See MPEP § 2144 regarding Obviousness and Making Separate.
Regarding claim 13, HWANG teaches the disclosed structure including structure readable on a reinforcement bracket, the reinforcement bracket being formed as an appearance piece (see ¶ [0039]), as well as the known configuration of attaching an appearance piece (32) to the front of the door assembly (see Fig. 3).  It would have been obvious at the time of effective filing to increase the aesthetics of the door in HWANG by attaching an appearance piece as desired to yield the same and predictable decorative results.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG alone or in view of POLONI, as applied to claim 1 above, and further in view of US 2012/0043833 to LEE. 
Regarding claims 14-15, HWANG discloses forming the door components using synthetic resin material (i.e. plastic) but does not expressly disclose use of either polypropylene or fiberglass reinforcement.  However, use of such materials is old and known in the art.  For instance, LEE teaches that it is known to form plastic washing machine components using fiberglass reinforced polypropylene for purposes of achieving sufficient strength (LEE at ¶ [0061]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to substitute one known plastic/resin for another to yield the predictable results of achieving a desired/sufficient strength.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711